DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the amendments received 22 November 2021. Claims 4, 10, 17 and 23 are cancelled; new claim 24 is added; claims 1-3, 5-9, 11-16, 18-22 and 24 are pending.

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. Since the arguments pertain to the amendments to the claims, they will be addressed below in the prior art rejection.

Claim Objections
In view of the amendments received 22 November 2021, the objections to claims 19 and 21 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-16, 18-22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunderson et al (U.S. 8,744,560). Gunderson discloses (Figure 1) a physiological sensor circuit configured to receive physiological information including a physiological signal sensed from a subject; a first arrhythmia detector circuit configured to detect arrhythmic events each indicating at least a presence or an absence of cardiac arrhythmia using the received physiological information; a confidence indicator generator circuit (col. 9, lines 35-63) configured to generate respective confidence scores indicating confidence levels of the detected by the arrhythmic events by the first arrhythmia detector circuit, the confidence scores including at least a high confidence score and a low confidence score, the low confidence score lower than the high confidence score (col. 13, line 51-col. 14, line 4; col. 6, lines 22-39); a second arrhythmia detector circuit configured to confirm or reject respective detected arrhythmic events of the first arrhythmia detector circuit having the low confidence score; wherein the confidence indicator generator circuit is configured to generate respective confirmatory confidence scores of the confirmed respective detected arrhythmic events of the second arrhythmia detector circuit; a prioritizer circuit (col. 4, lines 11-40) configured to determine respective priorities of the detected arrhythmic events based on the respective confidence scores and the respective confirmatory confidence scores (col. 17, line 62-col. 18, line 9); and an output circuit (col. 6, lines 22-39) configured to .
Regarding claim 2, Gunderson discloses (col. 13, lines 4-20) the first arrhythmia detector circuit is configured to detect the arrhythmic events including an atrial or ventricular arrhythmia.
Regarding claim 3, Gunderson discloses (col. 14, lines 5-22) a controller circuit configured to store the respective detected arrhythmic events of the first arrhythmia detector circuit having the high confidence score in a memory circuit; and produce an alert signal (col. 6, lines 40-61).
Regarding claim 5, Gunderson discloses (col. 12, lines 40-47) the physiological sensor circuit is configured to receive the physiological information including a cardiac signal; and the first arrhythmia detector circuit includes a filter circuit to generate a signal metric from the cardiac signal, the first arrhythmia detector circuit configured to detect the arrhythmic events in response to the signal metric satisfying a specified condition.
Regarding claim 6, Gunderson discloses (col. 4, lines 48-59) the signal metric includes morphology measurements of a plurality of heart beats from the cardiac signal, and wherein the first arrhythmia detector circuit is to detect an arrhythmic event using the morphology measurements of the plurality of heart beats.
Regarding claim 7, Gunderson discloses (col. 9, lines 35-63) the confidence indicator generator circuit is to determine a confidence score of a detected arrhythmic event to be proportional to a deviation of the signal metric from a reference value.
Regarding claim 8, Gunderson discloses (col. 11, lines 20-36) the confidence indicator generator circuit is to determine the confidence score using a combination of deviations of two or more signal metrics from respective reference values.
Regarding claim 9, Gunderson discloses (col. 5, lines 51-57) the confidence indicator generator circuit is to determine a confidence score of a detected arrhythmic event based on at least one of a signal quality of the signal metric or a medical history of the subject, wherein the signal quality includes one of a signal-to-noise ratio, a detection of motion artifact, or a detection of ectopic beats; and wherein the medical history includes one of a history of syncope, an arrhythmia history, an ablation procedure, or a duration of a prior arrhythmic event.
Regarding claim 11, Gunderson discloses (col. 7, lines 8-20) the output circuit is configured to present to a user the at least a portion of the received physiologic information corresponding to first one or more of the detected arrhythmic events having respective first confidence scores, and to withhold presenting to the user the at least a portion of the received physiologic information corresponding to second one or more of the detected arrhythmic events having respective second confidence scores higher than the first confidence scores, and wherein the at least a portion of the received physiologic information corresponding to at least one of the prioritized arrhythmic events comprises at least a portion of a physiologic signal corresponding to the prioritized arrhythmic event.
Regarding claim 12, Gunderson discloses (col. 17, line 62-col. 18, line 9) a first implantable device including the first arrhythmia detector circuit and a different second device including the second arrhythmia detector circuit, wherein the second arrhythmia 
Regarding claim 13, Gunderson discloses receiving, via a physiological sensor circuit (Figure 1), physiological information including a physiological signal sensed from a subject; detecting, via a first arrhythmia detector circuit, arrhythmic events each indicating at least a presence or an absence of cardiac arrhythmia using the received physiological information; generating, via a confidence indicator generator circuit (col. 9, lines 35-63), respective confidence scores indicating confidence levels of the detected arrhythmic events by the first arrhythmia detector, the confidence scores including at least a high confidence score and a low confidence score, the low confidence score lower than the high confidence score; confirming or rejecting, via a second arrhythmia detector circuit different from the first arrhythmia detector circuit, respective detected arrhythmic events of the first arrhythmia detector circuit having the low confidence score; generating respective confirmatory confidence scores of the confirmed respective detected arrhythmic events of the second arrhythmia detector circuit (col. 13, line 51-col. 14, line 4; col. 6, lines 22-39); determining, via a prioritizer circuit (col. 4, lines 11-40), respective priorities of the detected arrhythmic events based on the respective confidence scores and the respective confirmatory confidence scores (col. 17, line 62-col. 18, line 9); and prioritizing display of, via an output circuit (col. 6, lines 22-39), at least a portion of the received physiological signal corresponding to at least one of the prioritized arrhythmic events according to the determined priorities.
Regarding claim 14, Gunderson discloses (col. 13, lines 4-20) generating one or more signal metrics from a cardiac signal, wherein detecting the arrhythmic events includes detecting an atrial or ventricular arrhythmia using the one or more signal metrics.
Regarding claim 15, Gunderson discloses (col. 4, lines 48-59) the one or more signal metrics include morphology measurements of a plurality of heart beats from the cardiac signal, and wherein detecting the arrhythmic events is based on the morphology measurements of the plurality of heart beats.
Regarding claim 16, Gunderson discloses (col. 14, lines 5-22) storing the respective detected arrhythmic events of the first arrhythmia detector circuit having the high confidence score in a memory circuit; and producing an alert signal (col. 6, lines 40-61).
Regarding claim 18, Gunderson discloses (col. 9, lines 35-63) a confidence score of a detected arrhythmic event is proportional to deviations of the one or more signal metrics from respective reference values.
Regarding claim 19, Gunderson discloses (col. 5, lines 51-57) a confidence score of a detected arrhythmic event is generated based on one of a signal quality of the signal metric or a medical history of the subject, wherein the signal quality includes one of a signal-to-noise ratio, a detection of motion artifact, or a detection of ectopic beats; and wherein the medical history includes one of a history of syncope, an arrhythmia history, an ablation procedure, or a duration of a prior arrhythmic event.
Regarding claim 20, Gunderson discloses (col. 7, lines 8-20) via the output circuit, presenting to a user first one or more of the detected arrhythmic events having 
Regarding claim 21, Gunderson discloses (col. 17, line 62-col. 18, line 9) the first arrhythmia detector circuit is configured to detect an arrhythmic event using first physiological information received from the subject; and the second arrhythmia detector circuit is configured to confirm or reject the respective detected arrhythmic events having the low confidence score using second physiological information received from the subject, the second physiological information being different from the first physiological information.
Regarding claim 22, Gunderson discloses (col. 17, line 62-col. 18, line 9) detecting the arrhythmic events includes using first physiological information received from the subject; and confirming or rejecting, the respective detected arrhythmic events having the low confidence score includes using second physiological information received from the subject, the second physiological information being different from the first physiological information.
Regarding claim 24, Gunderson discloses (col. 17, line 62-col. 18, line 9) the confirmatory confidence scores include at least a high confirmatory confidence score and a low confirmatory confidence score, the low confirmatory confidence score lower than the high confirmatory confidence score, the system further comprising a controller circuit configured to: store the respective detected arrhythmic events of the second arrhythmia detector circuit having the high confirmatory confidence scores in a memory circuit and produce an .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792